internal_revenue_service number release date index number ---------------------------- ---------------------------- ----------------- --------------------------- ---------------------------------- --------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-114978-06 date october legend decedent wife son individual individual trust ---------------------------------------------------- ------------------------------------------------------ ------------------------------------------------ ------------------------ ---------------------- ---------------------------------------------------------------------------- ------------------------------- ------------------------------------------------------ ---------------------- -------------------------- ---------------------- --------------------------- --------------------------- ------------------------- ---------- trust date date date date date date a dear -------------------- rulings concerning the estate and generation-skipping_transfer gst tax consequences of the proposed exercise of a power_of_appointment prior to date son was living at the time trust was executed wife this is in response to your date letter in which you requested decedent died on date prior to his death decedent created trust on date the facts and representations submitted are summarized as follows plr-114978-06 was designated as the initial trustee article thirteenth provided that the trust is irrevocable except for certain powers retained by the decedent discussed below to change the trustee part i article first of trust provides that the trustee is to hold any property which is transferred to her by decedent and or the personal_representatives of the decedent during his lifetime in the lifetime fund part i article first a provides that until the death of decedent if there is a trustee seving other than or in addition to wife then such other trustee may pay or apply to or for the benefit of wife and or decedent’s issue so much all or none of the net_income and or such sum or sums out of the principal of the lifetime fund as the other trustee in such other trustee’s sole and nonreviewable discretion deems advisable to provide for the care maintenance support and education of wife and or decedent’s issue as well as for any expenses_incurred by or for her or them or any of them because of any illness operation infirmity emergency or for such other purposes irrespective of cause or need as such other trustee in such trustee’s sole and nonreviewable discretion deems to be in the best interests of wife and or decedent’s issue part i article second provides that upon the death of decedent the trust corpus including any assets received by the trustee by reason of decedent’s death including life_insurance_proceeds is to be held in the family fund part i article second a provides that if wife survives decedent then until the death of wife the trustee is to pay to wife one-half of the net_income of the family fund at convenient intervals but not less often than quarter-annually part i article second b provides that in addition the trustee at any time or times that the trustee deems advisable until the death of wife may pay or apply to or for the benefit of wife and or decedent’s issue so much all or none of the net_income remaining after the payments pursuant to article second a and such sum or sums out of the principal of the family fund as the trustee in trustee’s sole and nonreviewable discretion deems necessary and advisable to provide for the health maintenance support in their accustomed manner of living and education of wife and or decedent’s issue or any of them part i article second c provides that at any time and from time to time during her lifetime wife is to have the exclusive power to appoint all or any part of the then remaining principal of the family fund and the exclusive power to appoint all or any part of the income of family fund to or for the benefit of decedent’s issue in such portions or amounts and upon such estates whether in trust or otherwise as wife is to designate pursuant to an instrument in writing acknowledged in the same manner as is then required to record deeds of real_estate in state and delivered to the trustee and in plr-114978-06 the event wife is to appoint income such appointment is to be for the life of the family fund or for such shorter period of time as wife is to designate part i article second d provides that upon the death of wife the corpus is to pass to such of decedent’s issue and in such portions or amounts and upon such estate whether in trust or otherwise as wife may appoint provided that wife is not deemed to have exercised the power_of_appointment unless she specifically refers the power in her will if none of decedent’s issue survive decedent and wife the corpus is to pass to such person persons or beneficiaries other than the estate of wife or the creditors of her estate and in such portions or amounts and upon such estates whether in trust or otherwise as wife may appoint provided that wife is not deemed to have exercised the power_of_appointment unless she specifically refers to it in her will part ii article thirteenth provides that except as provided in article seventeenth trust may not be altered amended revoked or terminated in any respect whatsoever by anyone in no event is any part of the principal of any trust created under the terms of trust to revert to decedent or be used in satisfaction of decedent’s legal_obligation to support any beneficiary of decedent in no event shall decedent ever act as trustee of trust provisions of article second of part i all trusts created under trust must terminate years after the death of the last survivor of decedent wife and decedent’s issue living on the date of execution of trust the remaining principal and undistributed_income is to be distributed to the beneficiary to whom the trust income is then being applied part ii article fifteenth provides that unless terminated sooner under the under part ii article seventeenth decedent reserves the power to appoint trustees and to remove and replace trustees with corporate entities or with individuals other than himself and eliminate or change the order or succession of any successor trustees designated in the instrument on date before date decedent executed a document entitled amendment to trust the document recites that wife resigns as trustee effective on date also before date and that individual is appointed as successor trustee effective on date the document further recites that article seventeenth is deleted and a new article substituted under the terms of new article seventeenth if during the decedent’s life the trustee should die resign or become incapacitated the decedent is to name a new trustee who is not a_related_or_subordinate_party as defined in sec_672 of the internal_revenue_code further the decedent reserves the right to remove the trustee and name a new corporate banking institution to serve as trustee following decedent’s death wife individual and another individual who subsequently predeceased decedent are to serve as co-trustees if at any time following decedent’s death wife is serving as sole trustee wife must designate a corporate banking institution to serve as co-trustee finally except as provided in new article seventeenth the decedent released any plr-114978-06 power to name a successor trustee remove a trustee serving during decedent’s lifetime or change the trustees serving after his death wife and individual have been serving as co-trustees of trust since decedent’s death on date in accordance with new article seventeenth wife executed a will on date in article v of wife’s will wife exercises the power_of_appointment that was granted to her by decedent pursuant to part i article second d of trust by appointing the assets of trust to the trustees of trust a testamentary_trust established under article iv paragraph c of wife’s will under the terms of trust if son survives wife the trustees are to pay the income from trust in quarterly or more frequent installments to son during his lifetime the trustees may in their sole discretion pay to son and his issue or for his or their benefit or for the benefit of any one of them such amounts of principal of trust as the trustees deem necessary or advisable from time to time for the health support maintenance and education of son or his issue upon the death of son or if son fails to survive wife upon wife’s death the trustees are to continue to hold trust in further trust and are to pay to son’s issue such sums from the income and principal of this portion of trust as the trustee deems advisable for the health maintenance support and education of each individual considering the income of each of them from all sources known to the trustees the trustees shall not be required to equalize the distributions of principal among members of the group nor shall the amount of any distribution be deducted from any beneficiary’s share of the trust estate upon the earlier of i the expiration of years from the date of son’s death and ii the 90th anniversary of wife’s death the trust is to terminate and the trustees are to distribute all unpaid income and principal remaining in trust to the issue of son in equal shares per stirpes decedent died on date it is represented that wife has not exercised the inter_vivos power_of_appointment granted under part i article second c of trust in addition the taxpayer represents that on date after date wife transferred dollar_figurea to trust no other additions have been made to trust you have requested the following rulings the testamentary exercise by wife of the limited_power_of_appointment granted to her under trust in favor of trust will not cause the property held in trust to be included in wife’s gross_estate the exercise by wife of the testamentary limited_power_of_appointment granted to her under trust in favor of trust will not constitute a constructive_addition plr-114978-06 to trust or trust and accordingly except for the non-exempt portion trust will be exempt from the gst tax under sec_26_2601-1 of the generation-skipping_transfer_tax regulations law and analysis ruling sec_2033 provides that a decedent's gross_estate shall include the value of all property to the extent of the decedent's interest at the time of death sec_2038 provides that the value of the decedent’s gross_estate shall sec_2041 provides for the inclusion in the gross_estate of a decedent include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death sec_2041 provides for the inclusion in the gross_estate of a decedent any property with respect to which the decedent possesses at the time of his death a general_power_of_appointment created after date any property with respect to which the decedent by will exercises a power_of_appointment created after date by creating another power_of_appointment which under the applicable local law can be validly exercised so as to postpone the vesting of any estate or interest in such property or suspend the absolute ownership or power of alienation of such property for a period ascertainable without regard to the date of the creation of the first power means a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate except that a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that a power exercisable for the holder’s support or support in his accustomed manner of living is limited by the requisite standard sec_2041 provides that the term general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that a power of plr-114978-06 appointment is not a general_power_of_appointment if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent's_estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the creditors of decedent's_estate created after date which is not a general power is includible in the gross_estate of the holder of the power under sec_2041 if the power is exercised and if both of the following conditions are met sec_20_2041-3 provides that property subject_to a power_of_appointment i if the exercise is a by will or b by a disposition which is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent's gross_estate under sec_2035 through and ii the power is exercised by creating another power_of_appointment which under the terms of the instruments creating and exercising the first power and under applicable local law can be validly exercised so as to a postpone the vesting of any estate or interest in the property for a period ascertainable without regard to the date of the creation of the first power or b if the applicable rule_against_perpetuities is stated in terms of suspension of ownership or of the power of alienation rather than of vesting suspend the absolute ownership or the power of alienation of the property for a period ascertainable without regard to the date of the creation of the first power finally sec_20_2041-1 provides that the term power_of_appointment does not include powers reserved by the decedent to himself or herself within the concept of sec_2036 to no provision of sec_2041 or the applicable regulations is to be construed as in any way limiting any other section of the internal_revenue_code in the present case article second d of trust grants wife a testamentary_power_of_appointment wife cannot exercise the power in favor of herself her creditors her estate or the creditors of her estate therefore her testamentary power is not a general_power_of_appointment accordingly based on the facts presented and the representations made we conclude that the testamentary exercise by wife of the limited_power_of_appointment granted to her under article second d of trust in favor of trust will not cause the property held in trust to be included in wife’s gross_estate for federal estate_tax purposes plr-114978-06 however as noted above wife transferred dollar_figurea to trust accordingly in view of wife’s powers with respect to trust corpus the portion of trust corpus attributable to wife’s dollar_figurea transfer will be includible in wife’s gross_estate under sec_2038 see sec_20_2038-1 and sec_20_2041-1 ruling sec_2601 imposes a tax on every generation-skipping_transfer under section a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer gst tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added however this rule does not apply to a transfer of property pursuant to the exercise release or lapse of a general_power_of_appointment that is treated as a taxable transfer under chapter or chapter the transfer is made by the person holding the power at the time the exercise release or lapse of the power becomes effective and is not considered a transfer under a_trust that was irrevocable on date under sec_26_2601-1 if an addition is made after date to an irrevocable_trust that is excluded from chapter under sec_26 b a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to chapter the non-chapter portion and a portion subject_to chapter the chapter portion each with a separate inclusion_ratio as defined in sec_2642 the non-chapter portion represents the value of the assets of the trust as it existed on date the applicable_fraction as defined in sec_2642 for the non- chapter portion is deemed to be and the inclusion_ratio is zero the chapter portion of the trust represents the value of all additions made to the trust after date the inclusion_ratio for the chapter portion is determined under sec_2642 sec_26_2601-1 further provides that a constructive_addition under sec_26_2601-1 is treated as an addition sec_26 b iv b and c provides rules for determining the pro_rata portion of a gst that is subject_to gst tax where a post-date addition is made to a_trust that was irrevocable on or before date sec_26_2601-1 provides that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post date release exercise or lapse of a power_of_appointment over that sec_26_2601-1 provides a special rule for certain powers of plr-114978-06 portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter appointment under this section the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period for purposes of sec_26_2601-1 the exercise of a power_of_appointment that validly postpones or suspends the vesting absolute ownership or power of alienation of an interest in property for a term of years that will not exceed years measured from the date of creation of the trust will not be considered an exercise that postpones or suspends vesting absolute ownership or the power of alienation beyond the perpetuities period this section also provides that if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised sec_26_2601-1 example describes a situation where prior to the effective date of chapter gp established an irrevocable_trust under which the trust income was to be paid to gp's child c for life c was given a testamentary power to appoint the remainder in further trust for the benefit of c's issue in default of c's exercise of the power the remainder was to pass to charity c died on date survived by a child who was alive when gp established the trust c exercised the power in a manner that validly extends the trust in favor of c's issue until the later of may years from the date the trust was created or the death of c's child plu sec_21 years c's exercise of the power is a constructive_addition to the trust because the exercise may extend the trust for a period longer than the permissible periods of either the life of c's child a life in being at the creation of the trust plu sec_21 years or a term not more than years measured from the creation of the trust on the other hand if c's exercise of the power could extend the trust based only on the life of c's child plu sec_21 years or only for a term of years from the creation of the trust but not the later of the two periods then the exercise of the power would not have been a constructive_addition to the trust in example of sec_26_2601-1 the facts are the same as in plr-114978-06 example except that local law provides that the effect of c's exercise is to extend the term of the trust until may whether or not c's child predeceases that date by more than years c's exercise is not a constructive_addition to the trust because c exercised the power in a manner that cannot postpone or suspend vesting absolute ownership or power of alienation for a term of years that will exceed years the result would be the same if the effect of c's exercise is either to extend the term of the trust until years after the death of c's child or to extend the term of the trust until the first to occur of may or years after the death of c's child in this case trust became irrevocable at the latest on date which is before date it is represented that wife made an dollar_figurea addition to trust after date in accordance with sec_26_2601-1 for gst tax purposes trust is treated as consisting of two portions an exempt portion that is not subject_to chapter and a non-exempt portion that is subject_to chapter as discussed above the testamentary power granted to wife under part i article second d of trust is a limited_power_of_appointment that cannot be exercised in favor of herself her creditors her estate or the creditors of her estate under wife’s will this power_of_appointment will be exercised in favor of trust which must terminate no later than years after son’s death who was living when trust was executed accordingly based on the facts submitted and representations made we conclude that the testamentary exercise by wife of the limited_power_of_appointment granted to her under part article second d of trust in favor of trust will not constitute a constructive_addition to trust or trust in addition wife’s power as trustee under article second b to appoint trust income and corpus to herself is limited by an ascertainable_standard relating to her health maintenance support and education see sec_20_2041-1 further wife’s power under article second c can not be exercised in favor of herself her estate her creditors or the creditors of her estate accordingly neither of these powers are general powers of appointment therefore except for the non-exempt portion trust will be exempt from the gst tax under the authority of sec_26_2601-1 and sec_26_2601-1 in this regard we note that wife is considered the transferor of the non-exempt portion of trust for gst tax purposes and that the non-exempt portion is subject_to an estate_tax_inclusion_period described in sec_2642 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and plr-114978-06 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 sincerely george l masnik chief branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
